Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-9 are currently pending and have been examined herein. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claim recites an abstract idea.  The claim recites a step of “selecting” a subject based on the expression level of a MAT2A biomarker in a cancer specimen.  The broadest reasonable interpretation of the “selecting” step is that it may be accomplished by a mental processes. For example, one may “select” the subject by thinking about the level of MAT2A expression.   
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 8 recites “administering” a methionine cycle inhibitor to a subject when the subject is identified as one who is suitable for treatment with the methionine cycle inhibitor.  The claims state that an increased expression level of the biomarker in the cancer specimen as compared to the expression level of the biomarker in a non-cancerous specimen identifies the subject as one who is suitable for treatment with a methionine-cycle inhibitor.  It is noted that the claims do NOT recite an active process step of “selecting” a subject having increased expression.  Here the administering step is conditional and only occurs when the individual is found to be suitable for treatment with a methionine cycle inhibitor.  The claim broadly encompasses situations where the individual is found to NOT be suitable and in those situations the methionine cycle inhibitor is not administered.   Since the administering step need not occur, claim 8 does not recite any steps or elements that integrate the judicial exception so as to practically apply the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exception, the claim recites a step of “administering” a methionine cycle inhibitor to a subject to treat cancer. This step does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exception.  For example the specification teaches that methotrexate is a methionine cycle inhibitor (para 0150).  The prior art of Jolivet (The New England Journal of Medicine Nov 3 1983 pages 1094-1104) teaches that METHOTREXATE, the most widely used antimetabolite in cancer chemotherapy, has an essential role in the treatment of such diverse diseases as acute lymphocytic leukemia, non-Hodgkin's lymphoma, osteosarcoma, choriocarcinoma, head and neck cancer, and breast cancer (abstract).  
For the reasons set forth above, the claim is not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of treating cancer or reducing the risk of recurrence of cancer, yet the method steps in the claim only require administering a methionine cycle inhibitor to a subject when the subject is identified as being suitable for treatment with the methionine inhibitor. The claims state that an increased expression level of the biomarker in the cancer specimen as compared to the expression level of the biomarker in a non-cancerous specimen identifies the subject as one who is suitable for treatment with a methionine-cycle inhibitor.  It is noted that the claims do NOT recite an active process step of “selecting” a subject having increased expression.  Here the administering step is conditional and only occurs when the individual is found to be suitable for treatment with a methionine cycle inhibitor.  The claim broadly encompasses situations where the individual is found to NOT be suitable and in those situations the methionine cycle inhibitor is not administered.   In this embodiment of the claims, no treatment or risk reduction occurs, as is required by the preamble of the claims.    

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
6.	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a Written Description rejection. 
The claims are drawn to methods of treating cancer or reducing the risk of recurrence of cancer in a subject by administering a methionine cycle inhibitor to the subject. 
In the instant case, the claims do not describe the methionine cycle inhibitor in terms of sufficient relevant identifying characteristics. The specification teaches the following:
[0149] A methionine cycle inhibitor may be an inhibitor of a methionine cycle enzyme's activity or expression. The inhibitor can be an inhibitor capable of specifically reducing enzyme activity, generally by interacting with the protein of the enzyme, or can be an "enzyme expression inhibitor" capable of specifically reducing protein expression. The unmodified term "inhibitor" is used herein to encompass both types of inhibitor. The inhibitor may be a single compound or may include two or more compounds. If the inhibitor includes two or more compounds, at least a subset of the compounds may be present together in the same pharmaceutical preparation or may be present in separate preparations, which may be administered separately to the subject. 

[0150] In one example, the methionine cycle inhibitor is selected from the group consisting of D9, methotrexate and an anti-folate. 

[0151] In one example, the methionine cycle inhibitor is an inhibitor of MAT2A, MTHFR, MTR, SAHH, GLDC, SHMT2 or CD166. In one example, the methionine cycle inhibitor is an inhibitor of MAT2A. 

[0152] In one example, the methionine cycle inhibitor is an inhibitor of SAHH. The inhibitor of SAHH may be D9 or DZNep. 

[0153] Inhibitors are any agent that modulates an enzyme's function, for example, an agent that interacts with MAT2A to inhibit or enhance MAT2A activity or otherwise affect normal MAT2A function. An enzyme's function can be affected at any level, including transcription, protein expression, protein localization, and cellular or extra-cellular activity. 

[0154] In the methods of this invention, a MAT2A inhibitor can be any MAT2A inhibitor. In a particular embodiment, the MAT2A inhibitor is an oligonucleotide that represses MAT2A gene expression or product activity by, for example, binding to and inhibiting MAT2A nucleic acid (i.e. DNA or mRNA). In a particular embodiment, the MAT2A inhibitor is an oligonucleotide e.g. an antisense oligonucleotide, shRNA, siRNA, microRNA or an aptamer. In a particular embodiment, the MAT2A inhibitor is a oligonucleotide, for example, as described in WO2004065542. In a particular embodiment, the MAT2A inhibitor is an siRNA, for example, as described in patent application CN 2015-10476981 or in Wang et al, Zhonghua Shiyan Waike Zazhi, 2009, :26(2): 184-186 or Wang et al, Journal of Experimental & Clinical Cancer Research (2008) volume 27. In a particular embodiment, the MAT2A inhibitor is a microRNA oligonucleotide, for example, as described in US patent application publication no. 20150225719 or in Lo et al, PLoS One (2013), 8(9), e75628. In an embodiment, the MAT2A inhibitor is an antibody that binds to MAT2A. 

[0155] In an example, the MAT2A inhibitor is an inhibitor of MAT2A expression. Exemplary inhibitors of MAT2A expression include nucleic acids or analogs thereof. The inhibitor of MAT2A expression may include anti-MAT2A interfering RNA that binds specifically to an MAT2A gene and/or MAT2A RNA. 
[0156] In an example, the MAT2A inhibitor is an inhibitor of MAT2A enzyme activity. The MAT2A inhibitor may be selected from the group consisting of FIDAS-5, FIDAS-3, PF-9366 and AG-270. 
[0157] In one example, the MAT2A inhibitor is FIDAS-5. 
[0158] In one example, the MAT2A inhibitor is FIDAS-3. 
 [0159] In one example, the MAT2A inhibitor is PF-9366. 
[0160] In a particular embodiment, the MAT2A inhibitor is a small molecule compound, e.g. AGI-512 or AGI-673. In an embodiment, the MAT2A inhibitor is a fluorinated N,N-dialkylaminostilbene described in Zhang et al, ACS Chem Biol, 2013, 8(4):796-803. In an embodiment, the MAT2A inhibitor is a 2',6'- dihalostyrylaniline, pyridine or pyrimidine described in Sviripa et al, J Med Chem, 2014, 57:6083-6091. 
[0161] In another embodiment, the MAT2A inhibitor is a compound disclosed in WO2012103457. 

The size of the claimed genus of methionine cycle inhibitors is potentially vast. As discussed above, the methionine cycle inhibitor may be an inhibitor of MAT2A, MTHFR, MTR, SAHH, GLDC, SHMT2 or CD166.  The size of the genus is further expanded by the fact that an inhibitor of MAT2A, MTHFR, MTR, SAHH, GLDC, SHMT2 or CD166 can be any organic or inorganic compound, including any small molecule, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme. 
 The teachings in the specification regarding the methionine cycle inhibitors are presented above.  The specification discloses numerous examples of methionine cycle inhibitors that inhibit MAT2A.  The specification provides written description for methionine cycle inhibitors that inhibit MAT2A, D9, methotrexate, and anti-folate. The specification does not provide any examples of methionine cycle inhibitors that inhibit MTHFR, MTR, SAHH, GLDC, SHMT2 or CD166.
As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.”  This is similar to the current situation since the breadth of the current claims encompasses methionine cycle inhibitors which the present inventors were not in the possession of, or which were not known to the inventors.  

Enablement
7.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claim is drawn to a method of treating cancer or reducing the risk of recurrence of cancer in a subject. 
The claim recites a first step of detecting increased expression level of a MAT2A biomarker in a cancer specimen obtained from the subject, wherein an increased expression level of the biomarker in the cancer specimen as compared to the expression level of the biomarker in a non-cancerous specimen identifies the subject as one who has a methionine-dependent cancer. 
The claim recites a second step of administering a methionine cycle inhibitor to a subject when the subject is identified as one who has a methionine dependent cancer.  
In view of the recitation of “expression level” the claims encompass both mRNA and protein levels.  The specification (para 0146) teaches that the expression of markers can be determined using any standard bioassay procedures known in the art for determination of the level of expression of a gene or protein, such as ELISA, RIA, immunoprecipitation, immunoblotting, immunofluorescence microscopy, RT-PCR, in situ hybridization, cDNA microarray, or the like.
In view of the recitation of “cancer” the claims encompass diagnosing ANY type of cancer.  The specification (para 0105) discloses a diverse group of cancers including but not limited to breast cancer, prostate cancer, ovarian cancer, cervical cancer, pancreatic cancer, colorectal cancer, lung cancer, hepatocellular cancer, gastric cancer, liver cancer, bladder cancer, cancer of the urinary tract, thyroid cancer, renal cancer, carcinoma, melanoma, brain cancer, non-small cell lung cancer, squamous cell cancer of the head and neck, endometrial cancer, multiple myeloma, rectal cancer, and esophageal cancer.
The nature of the invention requires a reliable correlation between the expression level of  MAT2A and methionine-dependent cancer.  
Teachings in the Specification and Examples
Relevant to the claimed invention the specification shows that MAT2A expression is significantly higher in cancers of the brain, nasopharynx, skin, bone marrow, ovary, breast, lymphatic system, bone marrow, prostate, and colon than their corresponding normal tissues.  

    PNG
    media_image1.png
    811
    630
    media_image1.png
    Greyscale

State of the Art and the Unpredictability of the Art
While methods of detecting the expression level of biomarkers are known in the art, methods of correlating the level of those biomarkers with a phenotype (such as methionine dependency) are highly unpredictable.    The unpredictability will be discussed below.
In the instant case teaches that MAT2A is overexpressed in cancer tissue compared to non-cancer tissue. However, it is highly unpredictable if this is indicative of methionine dependent cancer. At best, overexpression of MAT2A is correlated with the presence of cancer, but not necessarily methionine dependent cancer. There is no comparison in the specification of the expression level of  MAT2A in methionine dependent cancers, methionine independent cancers, and their corresponding normal tissues. 
Because the claims encompass detecting both mRNA and protein expression levels, it is relevant to point out the unpredictability as to whether or not a measure of any nucleic acid expression is indicative of the level of protein in a sample.  The post-filing art of Chan (G&P magazine 2006 Vol 6 No 3 pages 20-26) teaches that cells have elaborate regulatory mechanisms at the level of transcription, post-transcription, and post-translation (p.1, last paragraph), and that transcript and protein abundance measurements may not be concordant (p.3, sixth full paragraph).  Thus it is unpredictable as to whether or not the results pertaining to nucleic acid expression, as presented in Fig 11h, would be applicable to methods requiring or encompassing the analysis of a protein samples.
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to diagnose a methionine dependent cancer by detecting an increased expression level MAT2A in a cancer specimen as compared to the expression level of MAT2A in a non-cancerous specimen. 
In order to practice the full scope of the invention, one would have to determine the level of MAT2A mRNA and protein in cancer specimens of a representative number of cancer types encompassed by the claims and in their corresponding non-cancer specimens.   It is noted that the claims encompass greater than 100 different types of cancer. The analysis of cancer specimens of a representative number of cancer types would also have to include methionine dependent cancers and methionine independent cancer.  A comparison of the expression level of  MAT2A in methionine dependent cancers, methionine independent cancers, and their corresponding normal tissues would be required to determine if increased expression of MAT2A is actually correlated with the presence of a methionine dependent cancer. The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the guidance presented in the specification and the working examples, the skill of those in the art and the unpredictability of the art, and the quantity of experimentation necessary, it is the conclusion that an undue amount of experimentation would be required to make and use the invention. 

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Acta Histochemica 115 (2013) Vol 48-55) in view of Watt (PG Pub 2014/0249161 Pub 9/4/2014). 
Regarding Claims 1, 7, and 8 Zhang teaches that they conducted a study to clarify the methionine adenosyltransferase II alpha (MAT2A) expression pattern and to explore its potential role in gastric cancer. Quantitative real-time PCR was performed to examine MAT2A mRNA expression in 20 cases of gastric cancer tissues and corresponding non-tumor tissue samples. Immunohistochemistry was conducted to detect MAT2A protein expression in 91 gastric cancer tissues. Moreover, the stable cell lines transfected with the small hairpin RNA (shRNA) targeting MAT2A mRNA plasmids were established and the biological characteristics of these cells were examined. The expression levels of MAT2A mRNA in gastric cancer tissues were significantly higher than those in corresponding non-tumor tissues. High-level MAT2A expression was observed in 40.7% (37 of 91 cases), and correlated with tumor classification (P = 0.012), lymph node metastasis (P = 0.001) and poor tumor differentiation (P = 0.011) of gastric cancer patients. Additionally, the MAT2A expression level was significantly decreased in the transfected cells with MAT2A specific shRNA expression plasmid pGCsi-H1-792. The stable transfected cancer cells exhibited a decrease in growth ability and an increase in the incidence of spontaneous apoptosis and the percentage of the G1 phase. Zhang teaches that the data suggests that MAT2A plays an important role in gastric cancer development and progression (see abstract). Further Zhang teaches that MAT2A may be a promising target for gastric cancer therapy (see page 54 col 2). Thus Zhang teaches a method comprising detecting increased expression of MAT2A in a cancer specimen obtained from a subject, wherein the increased expression is relative to the level of MAT2A in a non-cancerous specimen.  Zhang teaches administering a methionine cycle inhibitor that is a MAT2A inhibitor (the shRNA targeting MAT2A) to gastric cancer cell lines that express MAT2A so as to treat the cancer by inhibiting cell proliferation and inducing cell cycle arrest and apoptosis. 
While Zhang teaches administering a methionine cycle inhibitor to “cancer cell lines” that have increased MAT2A expression, Zhang does not teach administering a methionine cycle inhibitor to a “subject” having increased MAT2A expression (clms 1 and 8). Additionally Zhang does not teach selecting a subject (for treatment) based on the expression level of a MAT2A biomarker (clm 8).  Zhang does not teach that an increased level of MAT2A identifies the subject as being suitable for treatment with a methionine-cycle inhibitor (clms 1 and 8).    Further Zhang does not teach a method wherein the subject is one who has previously had an anti-cancer therapy (clm 5). 
However Watt teaches a method of treating a disorder associated with increased MAT2A biological activity or levels in a subject by administering to the subject an effective amount of one or more compounds of formula (I)-(III).  Watt teaches that the disorder associated with an increased MAT2A biological activity or levels is cancer (paras 0019).  The compounds of formula (I)-(III) are halogenated stilbene analogs (paras 0009-0011).  Watt teaches that the halogenated stilbene analogs inhibit MAT2A and reduce cellular S-adeonsyl-methionine (SAM) which is a major donor of DNA methylation and protein methylation that regulate gene expression and tumor growth (para 0017).  The halogenated stilbene analogs that inhibit MAT2A have been interpreted as “methionine cycle inhibitors”. Watt teaches that the halogenated stilbene analogs inhibit the growth of cancer (para 0110). Further Watt teaches that the halogenated stilbene analogs of formula I, II, or III may be administered before, during, or after a second anti-cancer treatment (para 0121).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang by administering a methionine cycle inhibitor to “a subject” having an increased expression level of MAT2A as suggested by Watt.  One of skill in the art would have been motivated to modify the method of Zhang by further treating the gastric cancer patients that have increased expression of MAT2A with a methionine cycle inhibitor that inhibits MAT2A because there was a reasonable expectation of success that such a treatment would be beneficial to the subject. Zhang demonstrated that MAT2A inhibition of cancer cell lines expressing MAT2A resulted in inhibition of cell proliferation and induction of cell cycle arrest and apoptosis. Watt teaches that administering a methionine cycle inhibitor that inhibits MAT2A (the halogenated stilbene analogs of formulas (I-III)) to a subject with a cancer that expresses MAT2A, inhibits the growth of the tumors (para 0110).  Based on the teachings in the prior art it would have been obvious to try treating cancer in a subject with increased expression of MAT2A by administering a methionine cycle inhibitor.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Acta Histochemica 115 (2013) Vol 48-55) in view of Watt (PG Pub 2014/0249161 Pub 9/4/2014) as applied to claim 1 above and in further view of Basu (Journal of Biological Chemistry Vol 286 No 6 February 2011).
	The teachings of Zhang and Watt are presented above. 
	The combined references do not teach a method further comprising detecting increased expression levels of MTAP in the cancer specimen. 
	However Basu teaches both MTAP positive (H358) and MTAP deleted (A549) human lung cancer cell lines are sensitive to MTAP inhibition in mouse xenografts.  Basu teaches that the MTAP inhibitor used is MTDIA and MTDIA demonstrated significant suppression of tumor growth in H358 cells in mouse xenografts (page 4902, col 2). MTDIA has been interpreted as a methionine cycle inhibitor.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang and Watt by administering a methionine cycle inhibitor to a subject also having an increased expression level of MTAP.  One of skill in the art would have been motivated to modify the method of Zhang and Watt by further treating the cancer patients that have increased expression of MTAP with a methionine cycle inhibitor because there was a reasonable expectation of success that such a treatment would be beneficial to the subject since Basu demonstrates that MTAP positive (H358) human lung cancer cell lines are sensitive to treatment with MTDIA which is a methionine cycle inhibitor and that the treatment resulted in significant suppression of tumor growth in H358 cells in mouse xenografts (page 4902, col 2). Based on the teachings in the prior art it would have been obvious to try treating cancer in a subject with increased expression of MAT2A and MTAP by administering a methionine cycle inhibitor.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Acta Histochemica 115 (2013) Vol 48-55) in view of Watt (PG Pub 2014/0249161 Pub 9/4/2014) as applied to claim 1 above and in further view of Dana (Journal of Stem Cell Research and Therapeutics Vol 1 Issue 6 2016). 
	The teachings of Zhang and Watt are presented above. 
	The combined references do not teach a method further comprising detecting increased expression levels of CD166 in the cancer specimen. 
	However Dana teaches that overexpression of CD166 may contribute to the detachment of tumor cells and therefore to local invasion and tumor progression.  Dana further teaches that CD166 expression is pathologically correlated with aggressive disease in a variety of cancers including breast, esophageal, prostate, melanoma, ovarian, bladder, and colorectal (page 1, col 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang and Watt by administering a methionine cycle inhibitor to a subject also having an increased expression level of CD166.  One of skill in the art would have been motivated to modify the method of Zhang and Watt by further treating the cancer patients that have increased expression of CD166 because Dana teaches that overexpression of CD166 may contribute to the detachment of tumor cells and therefore to local invasion and tumor progression.  
 
13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Acta Histochemica 115 (2013) Vol 48-55) in view of Watt (PG Pub 2014/0249161 Pub 9/4/2014) as applied to claim 1 above and in further view of Basu (Journal of Biological Chemistry Vol 286 No 6 February 2011) and Dana (Journal of Stem Cell Research and Therapeutics Vol 1 Issue 6 2016). 
	The teachings of Zhang and Watt are presented above. 
	The combined references do not teach a method further comprising detecting increased expression levels of MTAP and CD166 in the cancer specimen. 
	However Basu teaches both MTAP positive (H358) and MTAP deleted (A549) human lung cancer cell lines are sensitive to MTAP inhibition in mouse xenografts.  Basu teaches that the MTAP inhibitor used is MTDIA and MTDIA demonstrated significant suppression of tumor growth in H358 cells in mouse xenografts (page 4902, col 2). MTDIA has been interpreted as a methionine cycle inhibitor.  
Additionally Dana teaches that overexpression of CD166 may contribute to the detachment of tumor cells and therefore to local invasion and tumor progression.  Dana further teaches that CD166 expression is pathologically correlated with aggressive disease in a variety of cancers including breast, esophageal, prostate, melanoma, ovarian, bladder, and colorectal (page 1, col 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang and Watt by administering a methionine cycle inhibitor to a subject also having an increased expression level of MTAP.  One of skill in the art would have been motivated to modify the method of Zhang and Watt by further treating the cancer patients that have increased expression of MTAP with a methionine cycle inhibitor because there was a reasonable expectation of success that such a treatment would be beneficial to the subject since Basu demonstrates that MTAP positive (H358) human lung cancer cell lines are sensitive to treatment with MTDIA which is a methionine cycle inhibitor and that the treatment resulted in significant suppression of tumor growth in H358 cells in mouse xenografts (page 4902, col 2). Based on the teachings in the prior art it would have been obvious to try treating cancer in a subject with increased expression of MAT2A and MTAP by administering a methionine cycle inhibitor.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang and Watt by administering a methionine cycle inhibitor to a subject also having an increased expression level of CD166.  One of skill in the art would have been motivated to modify the method of Zhang and Watt by further treating the cancer patients that have increased expression of CD166 because Dana teaches that overexpression of CD166 may contribute to the detachment of tumor cells and therefore to local invasion and tumor progression.  

 
14.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Acta Histochemica 115 (2013) Vol 48-55) in view of Watt (PG Pub 2014/0249161 Pub 9/4/2014) as applied in claim 1 above and in further view of Cavuoto (Cancer Treatment Reviews 38 2012 726-736).
	 The teachings of Zhang and Cavuoto are presented above. 
  The combined references do not teach a method wherein the cancer being treated is a methionine dependent cancer (clm 6). 
	However Cavuoto teaches that a common feature of some cancers is the absolute requirement for methionine, a phenomenon known as methionine dependence.  Cavuoto teaches that restriction of methionine may be a useful strategy in limiting cancer growth (abstract, page 726, col 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Zhang and Watt by administering the methionine cycle inhibitor to a patient with a methionine dependent cancer as suggested Cavuoto.  One of skill in the art would have been motivated to administer a methionine cycle inhibitor to a patient with a methionine dependent cancer since Cavuoto teaches that this may be a useful strategy in limiting cancer growth ((abstract, page 726, col 1). 

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,376,256 in view of Zhang (Acta Histochemica 115 (2013) Vol 48-55), Basu (Journal of Biological Chemistry Vol 286 No 6 February 2011), and Dana (Journal of Stem Cell Research and Therapeutics Vol 1 Issue 6 2016). 

Regarding Claims 1-4 and 8 both sets of claims are drawn to a method of treating cancer or reducing the risk of recurrence of cancer in a subject (see clm 1 of the patent). Both sets of claims administering a methionine cycle inhibitor to a subject that expresses MAT2A, CD166, and MTAP (see clm 1 of the patent). Regarding Claim 5 both sets of claims state that the subject is one who has previously had an anti-cancer therapy (see clm 1 of the patent). Regarding Claim 6 both sets of claims state that the cancer is a methionine-dependent cancer (see clm 3 of the Patent). Regarding Claim 7 both sets of claims state that the methionine cycle inhibitor is a MAT2A inhibitor (see clm 5 of the Patent). The instant claims are different from the patent because they require a step of detecting increased expression of MAT2A, MTAP, and CD166 in a cancer specimen (see clms 1-4). However Zhang teaches that the expression levels of MAT2A mRNA in gastric cancer tissues were significantly higher than those in corresponding non-tumor tissues and that the MAT2A expression level was significantly decreased in the transfected cells with MAT2A specific shRNA expression plasmid pGCsi-H1-792 (which is a methionine cycle inhibitor). Basu teaches both MTAP positive (H358) and MTAP deleted (A549) human lung cancer cell lines are sensitive to MTAP inhibition in mouse xenografts.  Basu teaches that the MTAP inhibitor used is MTDIA and MTDIA demonstrated significant suppression of tumor growth in H358 cells in mouse xenografts (page 4902, col 2). MTDIA has been interpreted as a methionine cycle inhibitor.  Dana teaches that overexpression of CD166 may contribute to the detachment of tumor cells and therefore to local invasion and tumor progression.  Dana further teaches that CD166 expression is pathologically correlated with aggressive disease in a variety of cancers including breast, esophageal, prostate, melanoma, ovarian, bladder, and colorectal (page 1, col 2). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the patent by administering a methionine cycle inhibitor to a subject having an increased expression level of MAT2A, MTAP, and CD166.  One of skill in the art would have been motivated to modify the patent by treating a patient with increased expression of MAT2A and MTAP because they prior art teaches that cancer cells that over express these are sensitive to treatment with methionine cycle inhibitors.  Further one of skill in the art would have been motivated to modify the patent by treating a patient with increased expression of CD166 because Dana teaches that overexpression of CD166 may contribute to the detachment of tumor cells and therefore to local invasion and tumor progression.  
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634